Exhibit 10.20

DEFERRED COMPENSATION AGREEMENT

THIS DEFERRED COMPENSATION AGREEMENT (“Agreement”) has been entered into on this
21st day of December, 2008, by and between Bank of Florida Corporation
(“Company”) and Tracy L. Keegan (“Executive”).

WHEREAS, the Company considers the undersigned Executive to be important to
meeting its short and long-term objectives; and

WHEREAS, Executive desires to be eligible to receive retirement benefits under
the Company’s Deferred Compensation Plan dated November 19, 2008 (the “Plan”);

NOW, THEREFORE, in consideration of the obligations set forth herein and the
Plan (which is incorporated and made part of this Agreement by reference) and
valuable consideration (the receipt and sufficiency of which are acknowledged),
the Company and Executive covenant and agree to the following.

ARTICLE 1 – DEFINITIONS

Section 1.1 Capitalized Terms. The capitalized terms used herein have the same
meaning as defined in the Plan, and such definitions are hereby adopted and made
part of this Agreement.

Section 1.2 Party. For purposes of this Agreement, “Party” or “Parties” are
references to the Company and Executive first named above, and their successors
or beneficiaries.

Section 1.3 Litigation Costs. In the event that any claim or controversy
hereunder is the subject of any litigation or mediation between the Parties, the
prevailing Party shall be entitled to an award of all reasonable costs,
including attorneys’ fees.

ARTICLE 2 – CONDITIONS FOR LIFETIME BENEFIT

Section 2.1 General. The payment of benefits to Executive is conditioned upon
the continuous employment of Executive with the Company until the Normal
Retirement Date, Early Retirement Date, or Executive’s Disability, and upon the
Executive’s compliance with the terms of this Agreement. If the Executive
develops a Disability, and a cessation of such Disability shall subsequently
occur, then the payment of Annual Benefits hereunder shall be conditioned upon
the Executive’s return to the employ of the Company and continuous employ
thereafter until the Normal Retirement Date, Early Retirement Date, or a
subsequent Disability of the Executive, and upon the Executive’s compliance with
the terms of this Agreement.

Section 2.2 Executive Cooperation. Executive agrees to cooperate with the
Company in implementing this Agreement and agrees to answer any questions
submitted by the Company (or any person designated by the Company for such
purposes) regarding his (her) finances, health, background or any matter related
thereto, in a truthful and accurate manner. In the event that any material
misrepresentation is made by the Executive in connection therewith, no benefit
under this Agreement shall be payable.

 

Page 1 of 4



--------------------------------------------------------------------------------

ARTICLE 3 – LIFETIME BENEFITS

Section 3.1 Retirement Benefit. Executive has been granted a retirement benefit
of fifty percent (50%) of his (her) annual base salary as defined under
Subsection 2.1.1 of the Plan.

ARTICLE 4 – VESTING

Section 4.1 Vesting. In conjunction with the Initial Vesting Period provisions
of the Plan, the remainder of Executive’s retirement benefit will vest five
percent (5%) per year until it is fully vested as set forth in Exhibit B
attached hereto and incorporated by reference.

Section 4.2 Acceleration of Vesting. In the event of a Change in Control, as
defined under Section 1.1.3 of the Plan, Executive’s retirement benefit will
become 100% vested.

ARTICLE 5 – REMEDIES FOR BREACH

Section 5.1 Arbitration. The parties agree that any controversy or claim arising
out of or relating to this Agreement, or any breach thereof, including, without
limitation, any claim that this Agreement or any portion thereof is invalid,
illegal or otherwise voidable, shall be submitted to binding arbitration before
and in accordance with the Rules of the American Arbitration Association.
Judgment upon the determination and/or award of such arbitrator may be entered
in any court having jurisdiction thereof; provided, however, that this clause
shall not be construed to permit the award of punitive damages to either Party.
The prevailing Party to said arbitration shall be entitled to an award of
reasonable attorneys’ fees. The venue for arbitration shall be in Collier
County, Florida.

ARTICLE 6 – MISCELLANEOUS

Section 6.1 Amendment of Agreement. This Agreement may not be modified or
amended except in writing singed by the Company and Executive.

Section 6.2 Notices. Any notices under this Agreement shall be written and shall
be deemed delivered when actually received, or three (3) days after they have
been deposited with a certified national delivery carrier with delivery
confirmation. A copy of any notice of breach or termination of this Agreement
shall be delivered to the attention of the Company’s Senior Executive Vice
President/Chief Administrative Officer (“CAO”) at the same address. For
convenience, the Parties may correspond via email at addresses mutually
designated from time to time by the Parties.

All required notices hereunder, shall be in writing and sent as follows:

Notices to the Company shall be addressed to:

John B. James, Chief Administrative Officer

1185 Immokalee Road

Suite 300

Naples, Florida 34110

 

Page 2 of 4



--------------------------------------------------------------------------------

Notices to Executive shall be addressed to:

Tracy L. Keegan

28610 Altessa Way

Unit 102

Bonita Springs, Florida 34135

Section 6.3 Headings for Reference Only. The headings of the Articles and the
Sections herein are included solely for convenient reference and shall not
control the meaning of the interpretation of any of the provisions of this
Agreement.

Section 6.4 Disputes. Any disputes regarding the interpretation of this
Agreement and the Plan shall be resolved as provided under Article 6 of the
Plan.

Section 6.5 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Florida and any federal laws that are
applicable to a non-qualified plan as defined by the Internal Revenue Code of
1986, as amended.

Section 6.6 Severability. If any of the provisions of this Agreement shall be
held invalid for any reason, the remainder of this Agreement shall not be
affected thereby and shall remain in full force and effect in accordance with
the remainder of its terms.

Section 6.7 Entire Agreement. This Agreement, the Plan, and all other documents
incorporated or referred to herein, contain the entire agreement of the Parties
and there are no representations, inducements or other provisions other than
those expressed in writing herein.

Section 6.8 Waiver. A Party’s waiver of the other Party’s breach of any
provision of this Agreement, shall not operate, or be construed, as a waiver of
any subsequent breach of that provision or of any other provision of this
Agreement. No course of conduct by the Company or Executive, nor any delay or
omission of the Company or Executive to exercise any right or power given under
this Agreement shall: (i) impair the subsequent exercise of any right or power;
or (ii) be construed to be a waiver of any default or any acquiescence in, or
consent to, the curing of any default while any other default shall continue to
exist, or be construed to be a waiver of such continuing default or of any other
right or power that shall theretofore have arisen. Any power and/or remedy
granted by law or by this Agreement to any Party hereto may be exercised from
time to time, and as often as may be deemed expedient. All such rights and
powers shall be cumulative to the fullest extent permitted by law.

Section 6.9 Recitals. The recitals set forth at the beginning of this Agreement
shall be deemed to be incorporated into this Agreement by this reference as if
fully set forth herein, and this Agreement shall be interpreted with reference
to and in light of such recitals.

 

Page 3 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, through its duly authorized officer, and
Executive have executed this Agreement on the date first written above.

 

EXECUTIVE     BANK OF FLORIDA CORPORATION By:  

/s/ Tracy L. Keegan

    By:  

/s/ Michael T. Putziger

Name:  

Tracy L. Keegan

    Name:  

Michael T. Putziger

Title:  

Chief Financial Officer

    Title:  

Chairman of the Board

 

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT “B”

ANNUAL BENEFIT

 

Year of Retirement

   Vested Percentage   2008    0 % 2009    0 % 2010    0 % 2011    0 % 2012    0
% 2013    50 % 2014    55 % 2015    60 % 2016    65 % 2017    70 % 2018    75 %
2019    80 % 2020    85 % 2021    90 % 2022    95 % 2023    100 %